department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date contact person contact identification_number telephone number employer_identification_number uil legend s dear in reply to your request for rulings dated date concerning the federal income this is and excise_tax consequences under sec_507 and certain sections of chapter of the internal_revenue_code code relating to a proposed transfer of assets in the manner and for the purposes described below facts you are exempt from federal_income_tax under sec_501 of the code and are a private_foundation under sec_509 and you are classified as a non-operating foundation your purposes are to make grants to other organizations exempt from tax under sec_501 for charitable by religious contributions to organizations that qualify as exempt_organizations under sec_501 and educational_purposes either directly scientific medical hospital literary or you were incorporated by your founder and all your assets were contributed by him during his lifetime in addition you are in receipt of and are anticipating additional receipts as charitable_bequests from a_trust created by your founder your directors consist of founder's daughter son and a third party the charitable interests and management strategies of the son and daughter have diverged over the years and they are interested in supporting different charities therefore your directors want to transfer fifty in the form of a capital percent of your assets to endowment after the proposed transfer you intend to change your name and you represent that this change is just in your name and that no other changes will be made other than as stated herein you represent that the transfer is s s is exempt from federal_income_tax under sec_501 of the code and is a private_foundation s’s purposes are to make under sec_509 and is classified as a non-operating foundation religious grants to other organizations exempt from tax under sec_501 for charitable scientific hospital medical literary and educational_purposes either directly or by contributions to organizations that qualify as exempt_organizations under sec_501 as part of the transfer the son will resign as one of your directors and become a director of s you represent that to the best of your knowledge neither you nor s have committed either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code you represent that no distribution of your assets will be made to s until the rulings requested herein are granted rulings requested the following rulings are requested the transfer will not adversely affect the sec_501 of the code tax-exempt status of either you or will continue to exist as organizations which are exempt from taxation under sec_501 from and after the date of the transfer both you and s s the transfer will qualify as a transfer of assets described in sec_507 of the code and will neither result in the termination of your private_foundation_status under sec_507 nor subject you to the tax imposed by sec_507 the transfer will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code since the transfer will constitute a reorganization as described in sec_507 of the code sec_4 will succeed to your attributes and characteristics as described in sec_1_507-3 of the income_tax regulations regulations and s will succeed to one-half of your excess distributions carryover if any available for use under sec_4942 the transfer will not give rise to net_investment_income for either you or s and will not result in the imposition of tax under sec_4940 of the code and the tax basis and holding_period of the assets distributed to s pursuant to the transfer shall be determined in the same manner as if such assets had continued to be held uninterruptedly by you you and your disqualified persons will not be deemed to have engaged in an act of self-dealing under sec_4941 of the code by effectuating the transfer and taking all actions necessary to effectuate the transfer including the formation of s you may count the assets distributed in the transfer toward satisfaction of your minimum distribution_requirements under sec_4942 of the code to the extent that s makes qualifying distributions described in sec_4942 the transfer will not constitute an investment that jeopardizes charitable purposes for either you or s under sec_4944 of the code you must exercise expenditure_responsibility for the transferred assets for the year of the transfer is apparent to you that before the end of such and the two succeeding years but not thereafter if second succeeding taxable_year neither the principal nor income from the assets distributed in the transfer to s have been used for any purpose which would result in liability for tax under sec_4945 of the code it the legal accounting and other expenses paid_by you in connection with this ruling_request and in effectuating the transfer will not constitute taxable_expenditures pursuant to sec_4945 of the code and will be considered qualifying distributions under sec_4942 neither the formation of s nor the transfer will result in the imposition of any taxes under chapter of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization foundation liquidation pursuant another merger private any to to sec_507 of the code imposes a tax equal to the lower_of the aggregate tax_benefit resulting from the sec_501 status or the value of the net assets of such foundation sec_507 of the code defines the term aggregate tax_benefit a term used in sec_507 as one means to measure the sec_507 tax chapter of the code imposes excise_taxes on private_foundations for net_investment_income under sec_4940 acts of self-dealing under sec_4941 undistributed_income under sec_4942 excess_business_holdings under sec_4943 jeopardy investments under sec_4944 and taxable_expenditures under sec_4945 sec_4940 of the code provides for the imposition of tax on the net_investment_income of private_foundations sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes an annual tax on the undistributed_income_of_a_private_foundation it requires a private_foundation to pay qualifying distributions as defined in section a qualifying_distribution includes any g to accomplish one or more exempt purposes amount_paid or more purposes including reasonable and necessary administrative expenses_incurred in the direct active_conduct of an exempt_purpose described in sec_170 to accomplish one sec_4942 of the code states that the term qualifying_distribution includes a contribution to a sec_501 organization described in paragraph a i or ii if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization would be a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4944 of the code imposes a tax on a private_foundation if manner as to jeopardize the carrying out of any of its exempt purposes it invests any amount in such a sec_4944 of the code states that for purposes of this section investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code imposes an excise_tax on the taxable_expenditures of foundation a private sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure responsibility’ with respect to such grant in accordance with sub sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid private_foundation for any purpose other than the one specified in section or incurred c b by a sec_4945 of the code provides that the expenditure_responsibility referred to in sub sec_4945 means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary a private sec_4946 of the code provides the term disqualified_person with respect to foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee a private sec_1_507-1 of the regulations provides that after a transfer of foundation's assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 or part of all sec_1_507-1 of the regulations provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 sec_1_507-3 of the regulations states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c which describes a sec_507 of the code transfer the transferee organization shall not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization described in sec_1_507-3 and sec_1_507-3 of the regulations states in part that a transferee organization to which this paragraph applies shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 of the regulations provides that notwithstanding subdivision a i a transferee organization which is not effectively controlled within the meaning of sec_1 a directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another such transfer shall itself be counted toward satisfaction of such requirements to private_foundation the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations as referenced to sec_101 a of the tax reform act of provides that the provisions enumerated in subparagraphs a through g of this subdivision shall apply to the transferee private_foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor private_foundation had the transfer described in sec_507 of the code not been effected sec_1_507-3 of the regulations provides that as used in sec_507 of the code the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 of the regulations provides that the term significant disposition of assets means the transfer of or more of the fair_market_value of net assets of the foundation at the beginning of the taxable_year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 of the regulations provides that unless a private_foundation gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 or of the code are not subject_to the termination_tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable of similar c the foundation and excise_tax regulations foundation section regulations provides that if a private_foundation makes a grant described in sec_4945 of the code to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the is reasonably apparent to the grantor that before immediately succeeding taxable years the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow such reports to be discontinued only if it sec_53_4945-6 of the foundation regulations states that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than the one specified in sec_170 sec_53_4945-6 of the foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4945-6 of the foundation regulations states that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 unless the assets are transferred to a fund or organization described in sec_501 sec_53_4946-1 of the foundation regulations states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 c analysis ruling to be exempt under sec_501 of the code an organization must be organized and operated exclusively for exempt purposes you and s are organized and operated to further exempt charitable purposes you represent that the assets transferred to s will be used to further charitable purposes you represent that you and s will remain organized and operated for sec_501 exempt purposes thus your transfer of approximately one-half of your assets to s will not adversely affect the exempt status of you or s under sec_501 ruling for purposes of sec_507 the terms other adjustment organization or sec_1_507-3 of the regulations provides that a transfer of assets is described in sec_507 of the code if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations a significant disposition of assets means a distribution where the aggregate value transferred is dollar_figure percent or more of the fair_market_value of the net assets of the since you are transferring more than percent of the foundation fair_market_value of your net assets to s a private_foundation for no consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 see sec_1_507-3 regarding the termination of your private_foundation_status sec_507 of the code provides that an exempt_organization which is a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or if it commits acts or failures to act giving rise to tax under chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated since you have represented that you have neither notified the service of any intent to terminate your private_foundation_status nor have you committed acts or failures to act giving rise to a tax under chapter your proposed disposition of assets under sec_507 does not terminate your private_foundation_status and does not result in a termination_tax imposed by sec_507 ruling you have represented that to the best of your knowledge neither you nor s have committed either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code you have represented that no distribution of your assets will be made to s until the rulings requested herein are granted as such since you have made the above representations the transfer of one-half of your assets to s in accordance herein does not in and of itself constitute either a willful flagrant act or failure to act or one of a series of such acts giving rise to liability for tax under chapter ruling sec_1_507-3 of the regulations provides that a transferee organization which is not effectively controlled directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to the aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer you have stated that your officers directors will not be officers directors of s nor is s otherwise effectively controlled by you therefore after the transfer of assets by you to s s will succeed to the aggregate tax benefits of transferor foundation in proportion to the net fair_market_value of the assets distributed under sec_1_507-3 of the regulations so long as the aggregate tax_benefit is not in excess of the fair_market_value of the assets transferred at the time of the transfer ruling sec_4940 of the code imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by you to s which lacks consideration does not constitute a sale_or_other_disposition of property that would generate capital_gains subject_to the excise_tax under sec_4940 sec_1_507-3 of the regulations states that transferees will succeed to the attributes related to transferred property to the same extent and in the same manner that would have applied to the transferor had the transfer not occurred therefore the basis and holding_period of the transferred assets will carry over to the transferee ruling a portion of your assets to whether the distribution of a sec_507 of the code transaction will constitute an act of self-dealing is governed under sec_1_507-3 of the regulations and sec_4941 under sec_4946 and sec_53_4946-1 of the foundation regulations a disqualified_person does not include an organization described in sec_501 therefore your transfer of assets to s is not an act of self-dealing because s has received a determination_letter stating that it is a tax-exempt_organization under sec_501 in s ruling sec_1_507-3 of the regulations provides that a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward the satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 which states that the term qualifying_distribution includes a contribution to a sec_501 organization if the redistribution requirements are met therefore the transfer of assets to an uncontrolled foundation offsets the distribution requirement if such foundation follows the redistribution requirements specified in sec_4942 since you and s are not controlled by the same persons the proposed transfer offsets the distribution requirement if s follows the redistribution requirements specified in sec_4942 ruling sec_4944 of the code imposes a tax on investments by private_foundations which jeopardize their charitable purposes under sec_4944 a transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 if the transfer of assets was made for the purpose of accomplishing a charitable purpose because you will distribute approximately one-half of your assets s for a charitable purpose the transfer will not result in the imposition of tax for a jeopardy to investment under sec_4944 ruling a transfer is a private sec_4945 of the code imposes an excise_tax on the taxable_expenditures of a taxable_expenditure under sec_4945 unless the transferor foundation complies with the expenditure_responsibility requirements of sec_4945 your sec_507 transfer of assets to s is a grant to s for capital endowment purposes your transfer to s will not be considered a taxable_expenditure as long as you exercise expenditure_responsibility over the transfer in accordance with sec_4945 and sec_53_4945-5 ruling following sec_53_4945-6 of the foundation regulations legal and other expenses_incurred by you in preparation of this ruling_request and with regard to the transfer assuming such expenses are incurred in the good_faith belief that they are reasonable and that the payments are consistent with ordinary business care and prudence will not constitute taxable_expenditures as to whether the legal accounting and other expenses_incurred with regard to the preparation of this ruling_request and the transfer sec_4942 states that a qualifying_distribution includes any amount_paid to accomplish one or more purposes including reasonable and necessary administrative expenses_incurred in the direct active_conduct of an exempt_purpose described in sec_170 since you are incurring these expenses to accomplish exempt purposes they will be qualifying distributions under sec_4942 of the code ruling the change in your name after the proposed transfer of assets as described above will not result in the imposition of tax under chapter of the code conclusion accordingly we rule that the proposed transfer of one-half of your assets to s will not adversely affect the sec_501 of the code tax-exempt status of either you or s the proposed transfer of one-half of your assets to s will be a transfer under sec_507 of the code and will not result in a termination of your private_foundation_status under sec_507 of the code and thus will not result in the imposition of the termination_tax under sec_507 the proposed transfer will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code upon your transfer of one-half of your assets to s there will be a carryover proportionately of your aggregate tax benefits under sec_507 of the code and your tax_attributes and characteristics as described in sec_1_507-3 and so long as the aggregate tax_benefit is not in excess of the fair_market_value of the assets transferred at the time of the transfer the proposed transfer of one-half of your assets will not give rise to net_investment_income or the imposition of tax under sec_4940 of the code and there will be a carryover of tax basis and holding_period of the assets as provided in sec_1_507-3 of the regulations the proposed transfer of one-half of your assets to s will not constitute an act of self-dealing under sec_4941 of the code the proposed transfer of one-half of your assets to requirement if the redistribution requirements specified in sec_4942 of the code are met s offsets your minimum distribution the proposed transfer of one-half of your assets will not be considered a jeopardizing investment under sec_4944 of the code you must exercise expenditure_responsibility for the transferred assets for the year of the transfer and the two succeeding tax years unless it is apparent to you that before the end of such second succeeding tax_year neither the principal nor income from the assets distributed in the transfer to s have been used for any purpose which would result in liability for tax under sec_4945 or chapter of the code with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment by you of a portion of such fees that reasonably represents the portion of this ruling_request that is intended to protect you will not be taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 the transfer will not give rise to the imposition of excise_taxes under chapter of the code this rulings letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice a copy of this rulings letter with deletions made which we intend notice of intention to disclose to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this rulings letter is directed only to the organizations that requested it code provides that this rulings letter may not be used or cited as precedent sec_6110 of the this rulings letter is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this rulings letter could help to resolve any questions concerning your federal tax status this rulings letter should be kept in your permanent records in accordance with the power_of_attorney in this case we are sending a copy of this rulings letter to your tax representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice cc
